NELSON, Circuit Justice.
This steamer, with a cargo consisting of powder, arms, ammunition, coffee, and quinine, was captured off Charleston harbor, South Carolina, May 27, 1862, by the United States steamer Bienville. The proofs are full that she was captured while attempting to break the blockade of the port of Charleston, and that *1300slie attempted to escape, but was pursued and captured. The vessel was from Hull, England, and was ostensibly bound, on the voyage on which she was taken, from Havana to St. John’s, N. B. The court below condemned the vessel- and cargo. [Case No. 10,801.) Most of the cargo has heretofore been sold or appraised and delivered to the government. The decree of the court below is affirmed. [Case No. 10,801.]